DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of September 18, 2022, Claims 1, 2, 4-14 are pending. Claims 1, 2, 4-14 are amended.
Drawings
The Amended Specification filed September 18, 2022 overcomes the objections for the Drawings filed 12/21/2018.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 4-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 9035222) in view of Zhou (US 2018/0197629). 
Regarding Claim 1, Alexander discloses a bottle (1500 – Fig. 31) for containing liquid and a base (1550, 1555) formed to be combined to one side of the bottle. Alexander also discloses a first sensor (820A-820D) installed in the bottle or the base, and configured to obtain level information of the liquid contained in the bottle as discussed in Col. 28 Lines 1-4. 
Alexander further discloses the base comprises a second sensor configured to obtain temperature information of the bottle (Col. 29 Lines 3-15 and Col. 82 Lines 29-45). Alexander also discloses a third sensor configured to obtain inclination information of the bottle (i.e. a tilt sensor – Col. 24 Lines 43-50). 
Alexander also discloses modifying the level information based on the inclination information to ensure that level information is only measured when the container is not tilted (Col. 27 Line 41-Col. 28 Line 5). This is substantially analogous to Applicant’s stated rationale to use tilt sensors to compensate for faulty level measurement when the bottle is not placed on a level surface (Applicant Paragraph 0069). While Alexander does not disclose modifying the level information based on the information based on the inclination, a person having ordinary skill in the art would recognize and find obvious the use of inclination sensors to compensate for level sensor misreading due to the tilt angle of the container in the same manner to ensure proper evaluation of the liquid level by the sensors.
Alexander also discloses a heater (1560) configured to heat the liquid contained in the bottle. Alexander also discloses a controller (1590) configured to control operation of the heater based on the temperature information as discussed in Col. 82 Lines 21-26. Alexander also discloses a communication unit  configured to transmit the information and information modified by the controller to an external device (1750A – Col. 88 Lines 35-40). Finally, Alexander discloses a battery (1580) configured to supply power to the first sensor and the base.
Alexander discloses that a remote control or mobile electronic device can be paired with the bottle liquid container to send instructions and receive sensor information from the container (Col. 88 Lines 18-44). Alexander does not disclose the controller is configured to determine a feeding start and feeding end based on the inclination information. 
Zhou discloses a similar apparatus including a bottle (1602) and a monitoring device (1604A) with multiple sensors. Zhou further discloses additional wireless connected sensors (420) for temperature monitoring (Paragraph 0060). Zhou further discloses an inclination sensor (320) that detects the change of an angle between the feeding bottle and a reference point to identify when feeding starts and stops. This motion sensor (320) provides the angle of the baby feeding bottle to the monitoring device for further analysis to determine the volume of fluid left in the bottle (Paragraph 0046). With knowledge of the type of baby food, temperature, and the angle of the bottle, the sensor data analysis module determines the volume of the contents at the beginning and end of the feeding operation (Paragraph 0055). Alexander and Zhou are analogous inventions in the art of baby bottles with sensor functions. 
It would have been obvious for one having ordinary skill in the art before the effective filling date of the claimed invention to modify the tilt/angle sensor of Alexander to provide feeding session duration times and volume information as discussed in Zhou in order to calculate the amount of food consumed during a feeding operation (Paragraph 0005). Zhou also discloses adjusting the data based on additional information to reduce noise in calculating the volume consumed (Paragraph 0056). Therefore, one having ordinary skill in the art would recognize and find obvious the incorporation of inclination information to correct level sensing information to properly compute the volume amount of food or liquid consumed during feeding as taught in Zhou based on what was taught in Alexander to refrain from level sensor reading when gyro sensors indicate that the container is tilted. 
Furthermore, calculation of the volume and amount of food or liquid stored may be calculated by a weight sensor discussed in Alexander Col. 26 Lines 20-21 or the calculation in changes in electrical conductivity, electrical continuity, electrical resistance, change in frequency, or optical sensors (Col. 26 Line 63-Col. 27 Line 6). The liquid level sensors can receive information to calculate the volume of liquid (Col. 52 Line 63-Col. 53 Line 5). Therefore, the adjustment of level information based on inclination measurements would be obvious to implement as one having ordinary skill in the art would be motivated to accurately adjust the level sensing based on information received from other sensors including the inclination/tilt sensor in order to more accurately determine the volume or weight of fluid consumed during feeding.
Zhou further discloses if an inclination angle of the bottle is larger than a preconfigured angle for more than a preconfigured period, the controller determines that feeding has been started and if the inclination angle of the bottle is less than the preconfigured angle after preconfigured duration, determines that feeding has been ended.
In particular, Paragraph 0059 of Zhou recites “The angle of the baby feeding bottle helps the monitoring device 130 to determine the status of the feeding operation….an angle representing an upside down position of the baby feeding bottle is likely to indicate that the feeding operation is finished…” Furthermore, it would be obvious to modify such angle parameters based on a minimum time to ensure that the controller measures the feeding period and not merely when the bottle had been thrown, briefly tipped, or dropped. In other words, setting minimum time parameters for how long the bottle was held at an angle would more accurately determine how long feeding takes place. This would be part of reducing noise to ensure accurate data monitoring as discussed in Paragraphs 0056 and 0057. 
Regarding Claim 2, Alexander discloses a gyro sensor (i.e. orientation sensor Col. 24 Lines 19-36). Alexander also discloses the use of accelerometer sensors which can sense changes in velocity, motion, or orientation of the drinkware (Col. 24 Lines 36-42). The gyro/orientation sensor or accelerometer would be capable of being used to calculate inclination information. 
Regarding Claim 4, Zhou discloses that motion data is used to determine the status of the feeding operation (Paragraph 0059). Furthermore, Zhou discloses the use of a temperature sensor to monitor the food temperature and warn if the temperature exceeds a threshold (Paragraph 0060). Similarly, Alexander discloses the use of the sensors to maintain the contents at a preconfigured temperature threshold (Col. 82 Lines 39-45). Alexander also discloses the use of motion sensors, gyros, or accelerometers to turn on or off a heating element if no motion is detected for a predetermined amount of time (Col. 58 Line 60-5). Therefore, while Alexander and Zhou do not disclose the inclination angle to control the heater to maintain a preconditioned temperature during feeding times, the combined teachings of Alexander and Zhou disclose the use of inclination angles to turn on and off heating elements to maintain a desired temperature at a desired time, regardless if the inclination angle is correlated to feeding start and stop times in order to maintain or conserve energy between feeding time periods (Col. 57 Line 63-Col. 58 Line 8). This functionality of correlating the heater operation to inclination data may also be used to ensure the proper temperature is maintained during feeding time intervals to obviously ensure feeding occurs at a proper temperature. 
Regarding Claim 5, the use of level measurements before and after feeding periods determined by inclination information to determine volume consumed is taught by Alexander (Col. 52 Lines 63-68) and Zhou (Paragraphs 0056 and 0059).
Regarding Claim 6, Alexander discloses a first sensor used to obtain level information that may include resistive sensors (Col. 27 Lines 41-50). Alexander also discloses that in combination with the liquid level sensor, an orientation sensor may be employed so that the liquid level within the container will only be measured when the container is in the upright position. This would avoid the improper reading of the liquid level when the user tilts the mug off of a vertical axis (Col. 27 Line 41 -Col. 28 Line 4). This modifies the level information by the inclination information to ensure accurate level measurement readings.
Regarding Claim 7, Alexander discloses the use of capacitance sensors to obtain liquid level readings. This may be modified as discussed above to obtain level readings based on the inclination information to ensure proper measurement of fluid levels when the container is inclined.
Regarding Claim 8, Alexander discloses weight sensors and pressure sensors (Col. 26 Lines 17-24). As discussed above, the use of sensors such as inclination sensors may be used to ensure and validate other sensors to ensure an accurate reading. The presence of weight on one sensor but not another within the bottle would indicate an unbalanced weight which would be supported by an inclination sensor. Furthermore, a plurality of weight sensors may be implemented as the obvious duplication of parts to ensure proper weight measurement at different point in the container.
Regarding Claim 12, Alexander discloses the sensors are located in an upper part of the base (1580- Fig. 32). The heater is disclosed to be adjacent the bottle main cavity, but one of ordinary skill in the art would recognize and find obvious that the heating element may be relocated as an obvious variation in the rearrangement of parts that would have only predictable results in the functioning of the heating element. While Alexander does not disclose the lower part of the bottle includes a recess to receive the second sensor, it is known in the art to provide space for receiving chambers in bottles as seen in Delattre (US 9480363) Element 142 Figure 2D and Teglbjarg (US 2008/0041859) Figure 11. 
Regarding Claim 13, based on the combined teachings of Alexander and Zhou, one having ordinary skill in the art before the effective filling date of the claimed invention would recognize and find obvious the method of operating the self-heating bottle based on pre-programmed temperature settings. Alexander also discloses the transmission of wireless communication and using inclination information to modify level information disclosed in Alexander. This may be modified with the feeding start and end time disclosed in Zhou when used to calculate the volume of fluid consumed. This method would comprise controlling operation of a heater included in the device based on temperature information of the bottle; when the temperature information reaches a preconfigured temperature, determining a feeding start and a feeding end based on inclination information obtained from a sensor included in the sensor; modifying level information measured at the feeding start time and the feeding end time based on the inclination information; and transmitting, to an external device, at least one of the inclination information, the modified feeding information, and information about the amount of feeding calculated based on the modified level information. Furthermore, as discussed above, the calculation of the feeding time may be based on the inclination of the bottle. 
Regarding Claim 14, a person having ordinary skill in the art would further find obvious the method of using the bottle and sensor information in Alexander as modified by Zhou to receiving inclination information of the bottle from the device; determining a feeding start and a feeding end based on the inclination information; based on inclination information before the feeding start time, generating first level information by modifying level information at the corresponding time; based on inclination information after the feeding end time, generating second level information by modifying level information at the corresponding time; determining a difference between the first level information and the second level information as the amount of feeding at the corresponding cycle; and recording information about the feeding start time, information about the feeding end time, and information about the amount of feeding.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Alexander (US 9035222) in view of Zhou (US 2018/0197629) as applied to claim 1 above, and further in view of Bolbanat (US 8759722).
Regarding Claim 9, Modified Alexander discloses the limitations of Claim 1 as discussed above. Alexander discloses that the baby bottle heater can be used to heat milk to a lukewarm temperature based on preset values as set by a user and control the heating process (Col. 82 Lines 8-15, 32-45). Zhou similarly discloses the use of monitoring devices to indicate when the temperature exceeds a threshold temperature (Paragraph 0060).
Modified Alexander does not disclose the controller operates in a formula preparation mode in which the heater is controlled to operate until it reaches a formula preparation temperature and in a feeding mode in which the heater is controlled to maintain a feeding temperature; and if a measurement value of the third (inclination) sensor is above a threshold value in the formula preparation mode, controls the base to switch to the feeding mode. 
Bolbanat discloses a similar bottle heating device for a bottle (25) including a well (24) and a heat sensor (23). Bolbanat discloses the use of green, yellow, and red indicator lights (34, 35, and 36). These indicators are configured to indicate to a user when the formula has reached a feeding temperature, is not suitable for feeding (i.e. is in a preparation stage at a low temperature), or when the formula is too hot for feeding (Col. 2 Line 65-Col. 3 Line 12). Modified Alexander and Bolbanat are analogous in the art of baby bottles with sensor activated heating means. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bottle and temperature sensing means of Alexander with the formula preparation temperature and feeding mode indicators of Bolbanat in order to properly warm the formula and ensure that the formula is in a proper range for feeding the formula to a baby (Col. 2 Lines 13-18). This may be further modified according to the inclination sensor for feeding times as disclosed in Zhou to ensure that the correct feeding temperature is maintained during feeding. 
Regarding Claim 10, Bolbanat discloses the use of an alarm or audible command when the formula is still too cool during formula preparation time and again for when the bottle is at a proper feeding temperature (Col. 3 Lines 1-10). While Bolbanant does not disclose a grace period, the use of grace periods or ‘snooze’ delay periods are commonplace in the art to silence such alarms and one having ordinary skill in the art would recognize and find obvious the inclusion of such grace periods to temporarily silence the alarm once the proper temperature has been reached and prevent an ongoing alarm to signal an ongoing attainment of a preset temperature value.
Regarding Claim 11, while Bolbanat does not disclose the use of a vibratory alarm including a motor configured to generate vibrations, the use of vibratory alarms in conjunction with audio alarms is commonplace in the art and used to provide haptic alerts and feedback. Such an alarm may be used to indicate when the temperature is above a preconfigured temperature to indicate that the formula is too hot for feeding. As discussed in Zhou, additional information may be collected to track feeding habits data (Paragraph 0071). This may be used to cause the alarm to alert a user when the inclination angle exceeds a preconfigured time set for normal feeding. Similarly, the use of a vibration alarm may be used in conjunction with the inclination angle sensor to enter a power saving ‘sleep mode’ as discussed in Alexander Col. 57 Line 63-Col. 58 Line 8 to warn a user that the heating bottle device is temporarily turning off. 
Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive.
On Page 13, Applicant notes that Zhou (US 2018/0197629) measures the change of an angle between the baby feeding bottle and a reference point. Applicant believes that this may be found by the motion sensor 320 of Zhou. Such a motion sensor does not the detect of a specific angle, but merely detects movement away from a reference point. 
Applicant is mistaken. 
The EXPLICIT language of Zhou is that the motion sensor (320) provides the angle data of the baby feeding bottle and NOT merely whether or not there has been deviation from a certain reference angle as recited in Paragraph 0046. Please also note Alexander discusses the measurement of tilt angles and orientation sensors in Col. 24 Lines 19-42 and 55-64.
Secondly, Zhou quite clearly identifies measuring the angle when the bottle is held upside down to determine the feeding period. This would necessarily involve the calculation relative to a preconfigured angle.
Applicant’s next argument is that while Zhou may disclose the use of a motion sensor, this does not teach the limitation of the inclination information indicating an inclination angle of the bottle that is greater than a preconfigured angle for more than a preconfigured period. 
Applicant is again mistaken. Zhou quite clearly details the angle of the feeding bottle determines the status of the feeding operation. When the bottle is returned to an upside-down position, the feeding operation is finished (Paragraph 0059). Clearly, Zhou discloses the angle information is used to calculate the duration of the feeding period. Furthermore, it would be obvious to modify such parameters based on a minimum time to ensure that the controller measures the feeding period and not merely when the bottle had been thrown, briefly tipped, or dropped. In other words, setting minimum time parameters for how long the angled bottle was held in place would more accurately determine how long feeding takes place. This would be part of reducing noise to ensure accurate feeding data monitoring as discussed in Zhou Paragraphs 0056 and 0057. 
Please also see WO 2018/122173 which discloses the measurement of such angles to track the time and monitor baby feeding patterns (Page 3 Lines 4-8). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIDEON R WEINERTH/Examiner, Art Unit 3736